Citation Nr: 1705759	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a left shoulder strain with torn rotator cuff.  

2.  Entitlement to an initial rating in excess of 20 percent for a right shoulder strain with torn rotator cuff.  

3.  Entitlement to an initial compensable rating prior to June 16, 2016, and to a rating in excess of 10 percent beginning June 16, 2016, for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active air service from December 1985 to September 2008.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the VA RO in Oakland, California.         
 
The March 2009 rating decision granted service connection for degenerative joint disease of the left knee, right shoulder strain, and left shoulder strain with rotator cuff, and assigned initial noncompensable ratings for each disability effective October 1, 2008.  During the pendency of the appeal, an August 2012 rating decision assigned higher initial ratings of 10 percent for left shoulder strain with torn rotator cuff and for right shoulder strain with torn rotator cuff.  A September 2016 rating decision assigned higher initial ratings of 20 percent for left shoulder strain with torn rotator cuff and right shoulder strain with torn rotator cuff, and a 10 percent rating for the left knee disability, effective June 16, 2016.  The above described increases do not represent complete grants of the benefits sought on appeal.  However, the Board has limited its consideration accordingly.  

This case was previously before the Board, most recently in April 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  




REMAND

The Board finds that additional development is required before the claims for higher ratings for the Veteran's left shoulder, right shoulder, and left knee disabilities are decided. 

In April 2016, the Board remanded the Veteran's claims for higher ratings for left shoulder strain with torn rotator cuff, right shoulder strain with torn rotator cuff, and degenerative joint disease of the left knee, in order to assess the current severity of those service-connected disabilities.  The Veteran was provided VA shoulder and knee examinations in June 2016.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).

The Board has reviewed the June 2016 VA examination reports and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the shoulder and knee examinations do not reflect joint testing for pain on passive motion or in nonweight-bearing.  Therefore, the Board finds that further examination is necessary.

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.   

2.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) with sufficient expertise to determine the current nature and severity of the Veteran's service-connected left knee, left shoulder, and right shoulder disabilities.  The claim file must be made available to, and reviewed by the examiner(s).  All indicated tests and studies must be performed.  
The examiner(s) should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner(s) should clearly explain why that is so.  The examiner(s) must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  The examiner(s) should also report whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

3.  Confirm that the VA examination report(s) comport with this Remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




